DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 11/12/2021 has been entered.  Claim 9 has been canceled.  Claims 1-8 and 10-13 are presented for examination.
Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.	
Claims 1-8 and 10-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chiu (US 10,152,695).  

 	Regarding claim 1, a computer-implemented system comprising: a non-transitory computer-readable storage device having instructions stored thereon; and at least one processor 
 	a) receiving, from a user interface, a request for media generation (col. 16, lines 42-67, the client can submit a job post using a client device, which inherently has a user interface for receiving client input; col. 7, lines 52-62; col. 10, lines 18-28, for example, the client may be seeking a graphic designer, web developer i.e., to generate media);
 	b) determining a plurality of content creators based on the request for media generation (col. 16, line 64 to col. 17, line 4, the system determines interested contractors who may be relevant to the job post),
 	wherein the request for media generation is associated with a content score comprising content performance data, a crowd sourced content rating, or a combination thereof (a “content score” can be understood as a score that relates to any content; “content performance data” can be understood as data that relates to any content or performance; col. 14, lines 2-19, 54-67, 40-54. when a client submits a job post, it causes the generation of associated rank scores for each of multiple possible contractors i.e., “associated with a content score”; the job post/client request is further associated with a ranking of the scores and a top score; each rank score can be understood as indicating the quality of a reply or content responsive to the job post i.e., the score helps the system identify and provide content identifying the best contractor responsive to the client request i.e., “content performance data”; also, as noted in col. 14, lines 54-59; col. 12, lines 60-64, the content score can be based on online community participation and feedback from others; for example, if the contractor produces content e.g., coding, as described in col. 10, lines 13-26, 
 	c) training a machine learning algorithm using the plurality of content creators (col. 15, lines 17-21, factor weights for contractors can be tuned based on any user’s behavior; col. 18, lines 64-67, a client’s selection among the contractor options is fed back into the recommendation system; col. 14, lines 8-16; col. 11, lines 29-37, the recommendation engine uses machine learning; col. 8, line 59 to col. 9, line 48, actions by any customer or contractor are used to tune the machine learning algorithm);
 	d) assigning weights to a predictor variable of the machine learning algorithm (“predictor variable” can be understood as any variable/weight used in a ML/recommendation engine; for example, col. 2, lines 49-67, factors are used to assess contractor options; a weight is associated with each factor i.e., the claimed “weight”; each weight can be tuned, meaning the weight is unrefined at least in the sense that it may not have been tuned again; the system describes a variety of other weights/scores e.g., see col. 9, lines 30-38; col. 2, lines 15-27; see also col. 9, lines 32-53, which describes weights that can be assigned to every action);
 	e) processing the request for media generation through the machine learning algorithm to determine a plurality of recommended options, the recommended options comprising one or more of the plurality of content creators (col. 16, line 64 to col. 17, line 4, the system determines interested contractors who may be relevant to the job post; col. 11, lines 29-47, the system uses the machine learning algorithm to present candidates; see also Fig. 8, col. 14, lines 40-53, candidates can be presented in a ranked manner);

 	g) receiving, from the user interface, a data set comprising selections of the one or more of the plurality of content creators (col. 17, lines 36-53, the interface provides buttons allowing contact with a particular contractor; Fig. 9, col. 16, lines 41-44, the client device is used to access the service, inherently such access is through an interface);
 	h) adjusting the predictor variable of the machine learning algorithm based on the selections of the one or more of the plurality of content creators (col. 18, lines 64-67, the user’s selection of a candidate is received and fed back into the mapping engine; col. 2, lines 49-60, each factor weight may be tuned based on user/client behavior and the machine learning engine; col. 9, lines 32-53, every action by a user can be assigned a weight to inform the machine learning algorithm; that is, the set of weights used to inform the recommendation can be expanded to include action-based weights; see also claim 3, factor values for a contractor can be changed over time; see also col. 8, line 59 to col. 9, line 3, the types of actions that the system tracks includes which candidates the user selects or ignores);
 	i) feeding back the data set and the request for media generation through the machine learning algorithm (col. 18, lines 64-67, the user’s selection of a candidate is received and fed back into the mapping engine; col. 2, lines 49-60, each factor weight may be tuned based on user behavior and the machine learning engine; col. 9, lines 32-53, every action by a user can be assigned a weight to inform the machine learning algorithm; that is, these weights are added to other weights, which are used collectively to make the predictions).

 	Regarding claim 2, Chiu teaches the invention as claimed in claim 1.  Chiu also teaches 


 	Regarding claim 3, Chiu teaches the invention as claimed in claim 1.  Chiu also teaches wherein the request for media generation comprises one or more of the following: a description of the media, an interest which the media intends to target, a demographic which the media intends to target, and a required content type (col. 16, lines 56-61, the user can submit a job post with any important factors; col. 17, lines 12-18, the job post can indicate the type of media that is of interest e.g., “Website for Danny’s Donuts”; see also col. 7, lines 14-16, a customer can specify that he is looking for a PHP developer i.e., describe a type of media to be generated or that is required) 

 	Regarding claim 4, Chiu teaches the invention as claimed in claim 1.  Chiu also teaches 
wherein each of the plurality of content creators are associated with a content creator data comprising one or more of a creator score and an interest graph (col. 2, lines 21-38, a variety of scores are associated with each contractor candidate, including a rank score and factor scores; col. 2, lines 49-67, factors are used to assess contractor options; a weight is associated to each factor; each weight can be tuned, meaning the weight is unrefined at least in the sense that it may not have been tuned again; the system describes a variety of other weights/scores e.g., see col. 9, 
 	
 	Regarding claim 5, Chiu teaches the invention as claimed in claim 4.  Chiu also teaches 
wherein the creator score comprises one or more of the following: a content score, an internal creator score, an external creator score, creator social metrics and a reliability score (see remarks in connection with claim 4; also, each of the above scores and weights are internal to the system, or external relative to the user).

 	Regarding claim 6, Chiu teaches the invention as claimed in claim 4.  Chiu also teaches wherein the interest graph comprises one or more of the following: crowd sourced interest mapping and internal interest mapping (due to the use of a Markush group in claim 4, the subject matter of this claim is not required).

 	Regarding claim 7, Chiu teaches the invention as claimed in claim 4.  Chiu also teaches wherein the predictor variables comprise weights associated with the content creator data (“predictor variable” can be understood as any variable/weight used in a ML/recommendation engine; for example, col. 2, lines 49-67, factors are used to assess contractor options; a weight is associated with each factor i.e., the claimed “weight”; each weight can be tuned, meaning the weight is unrefined at least in the sense that it may not have been tuned again; the system describes a variety of other weights/scores e.g., see col. 9, lines 30-38; col. 2, lines 15-27; see also col. 9, lines 32-53, which describes weights that can be assigned to every action).


wherein the predictor variables comprise weights associated with the content creator data (“predictor variable” can be understood as any variable/weight used in a ML/recommendation engine; for example, col. 2, lines 49-67, factors are used to assess contractor options; a weight is associated with each factor i.e., the claimed “weight”; each weight can be tuned, meaning the weight is unrefined at least in the sense that it may not have been tuned again; the system describes a variety of other weights/scores e.g., see col. 9, lines 30-38; col. 2, lines 15-27; see also col. 9, lines 32-53, which describes weights that can be assigned to every action).

 	Regarding claim 10, Chiu teaches the invention as claimed in claim 1.  Chiu also teaches wherein the content score further comprises: an internal content rating, an external content rating, content performance data or a combination thereof (col. 2, lines 15-38, for example, the rank scores are internal to the system or external to the user; col. 2, lines 61-68, the scores can be based on contractor skills/performance; col. 2, lines 25-27, 61-67, the rank score comprises various factor scores, which represent various factors relating to external or internal ratings e.g., factor scores for feedback, location, etc.; note also that parent claim 1 already requires the claimed content score to comprise content performance data).

 	Regarding claim 11, Chiu teaches the invention as claimed in claim 9.  Chiu also teaches wherein the predictor variables comprise weights associated with the content score (“predictor variable” can be understood as any variable/weight used in a ML/recommendation engine; for example, col. 2, lines 49-67, factors are used to assess contractor options; a weight is associated with each factor i.e., the claimed “weight”; each weight can be tuned, meaning the weight is 

 	Regarding claim 12, Chiu teaches the invention as claimed in claim 1.  Chiu also teaches 
wherein the machine learning algorithm is supervised (col. 5, lines 21-25, the system implements a machine learning algorithm to provide matches to a client; the provided matches are supervised in various ways by users or controlled based on user input e.g., see col. 6, lines 7-11; col. 2, lines 49-53; col. 6,  lines 44-47; col. 9, lines 30-47).

 	Regarding claim 13, Chiu teaches the invention as claimed in claim 4.  Chiu also teaches wherein the creator score comprises creator social metrics (col. 2, lines 21-38, a variety of scores are associated with each contractor candidate, including a rank score and factor scores; col. 2, lines 49-67, factors are used to assess contractor options; a weight is associated to each factor; the system describes a variety of other weights/scores e.g., see col. 9, lines 30-38; col. 2, lines 15-27; see also col. 9, lines 32-53, which describes weights that can be assigned to every action; for example, as noted in col. 12, lines 60-63; col. 14, lines 54-59, a weight and a score can be associated with each of various factor scores, which can be determined through participation in online communities i.e., social metrics; a factor score can, for example, represent feedback, which can be understood as another social metric).

Response to Arguments
The Examiner acknowledges the Applicant's amendments to claim 1.
wherein the request for media generation is associated with a content score comprising content performance data, a crowd sourced content rating, or a combination thereof.”  	Examiner respectfully disagrees.  It should be noted that the claim term “content score” can be understood as any score that relates in any way to content.  The claim term “content performance data” can be understood as any data that relates in any way to content and to some form of performance.  Chiu teaches a variety of scores and weights, which can be individually or collectively understood to be “scores” or “data.”  Additionally, such scores and weights naturally relate to “content,” at least because they help generate content for the Chiu system or are based on content stored in a computing system.  The above scores and weights relate to content and performance in other ways as well, as will be discussed in further detail below.  
 	By way of background, Chiu pertains to a system in which a client posts a job post e.g., see Chiu col. 16, lines 42-67.  For example, the job post may be for a person who can generate web content/code e.g., PHP, HTML etc.  See Chiu col. 10, lines 35-45.  In response to the request, the system identifies content responsive to the request/job post. For example, in response to the request, the system generates associated rank scores for each candidate who might be able to provide the desired service or content.  The rank scores can be used to rank the candidates i.e., to find the highest performing candidate.  Each rank score in turn is comprised of factor scores, which represent a variety of factors that contribute to the rank score e.g., see Chiu col. 14, lines 25-67.  For example, a particular factor score might be for feedback i.e., it represents feedback on the performance of the candidate in the past in providing services/content e.g., see col. 14, 
 	Put another way, in Chiu, the client request (job post) is associated with various scores/metrics e.g., rank scores and factor scores.  Such scores are “content scores” at least because they are generated using stored content in the system, help generate content for the system responsive to the request i.e., they help the system determine what contractors to recommend to fill the job post.   Additionally, the rank scores and factor scores may be derived from online content/community, as noted above.  The above scores also include “content performance data,” at least because they represent the performance of a potential candidate to provide content/services, the performance of particular data/content in a ranking system, the performance/participation in an online content community, etc. For at least the above reasons, Examiner believes that Chiu teaches the amended limitation, “wherein the request for media generation is associated with a content score comprising content performance data, a crowd sourced content rating, or a combination thereof.” 
 	It should be noted that the specification does not appear to require a particular definition for the term, “content performance data.”  For example, [0044] of the specification mentions a content performance score that “comprise[] numerical performance metrics on the engagement of custom content from social media platform.”  However, the above paragraph notes that the above understanding is only an example i.e., only for some embodiments.  Thus, the term “content performance data” has been understood based on its broadest reasonable interpretation.  However, it should be noted that Chiu also teaches data/scores that are in accordance even with the above understanding of the term, “content performance data.”  For example, Chiu col. 14, lines 54-67, notes that a factor score could represent custom feedback from other users on a 
 	Applicant further alleges that claims 2-8 and 10-13 are allowable in view of their dependency on claim 1. Claims 2-8 and 10-13 are rejected as being taught by Chiu.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Hardtke (US 2014/0122355) teaches matching candidates to job openings using various scores and weighted features e.g., see Hardtke Abstract. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J YOON/Primary Examiner, Art Unit 2143